
	
		I
		112th CONGRESS
		1st Session
		H. R. 1871
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to prevent the
		  extension of the tax collection period merely because the taxpayer is a member
		  of the Armed Forces who is hospitalized as a result of combat zone
		  injuries.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Tax Equity Act of
			 2011.
		2.Prevention of
			 extension of tax collection period for members of the Armed Forces who are
			 hospitalized as a result of combat zone injuries
			(a)In
			 generalSection 7508(e) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(3)Collection
				period after assessment not extended as a result of
				hospitalizationWith respect to any period of continuous
				qualified hospitalization described in subsection (a) and the next 180 days
				thereafter, subsection (a) shall not apply in the application of section
				6502.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxes
			 assessed before, on, or after the date of the enactment of this Act.
			
